DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/28/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the metal oxide active layer" and “the silicon active layer” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the silicon active layer” and "the metal oxide active layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 14-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (U.S. 2017/0155000 A1; “Moon”).
Regarding claim 1, Moon discloses a method comprising:
Forming a plurality of first thin film transistors (T1, Fig. 1) on a base substrate (SUB, Fig. 1), a respective one of the plurality of first thin film transistors formed to comprise a first active layer (A1, Fig. 1), a first gate electrode (G1, Fig. 1), a first source electrode (S1 and S3, Fig. 1) and a first drain electrode (D1 and D3, Fig. 1) ([0048]-[0050], [0055], [0059]); and
Forming a plurality of second thin film transistors (T2, Fig. 1) on the base substrate, a respective one of the plurality of second thin film transistors formed to comprise a second active layer (A2, Fig. 1), a second gate electrode (G2, Fig. 1), a second source electrode (SH2, Fig. 1) and a second drain electrode (DH2, Fig. 1) ([0054], [0057]-[0059]);
Wherein forming the first source electrode (S1 and S3, Fig. 1) comprises forming a first source sub-layer (S1, Fig. 1) and forming a second source sub-layer (S3, Fig. 1) in separate patterning steps ([0096], [0099]);
Forming the first drain electrode (D1 and D3, Fig. 1) comprises forming a first drain sub-layer (D1, Fig. 1) and forming a second drain sub-layer (D3, Fig. 1) in separate patterning steps ([0096], [0099]);
The first source sub-layer (S1, Fig. 1) and the first drain sub-layer (D1, Fig. 1) are formed in a same layer using a same material in a same patterning process and using a single mask plate ([0057], [0096]); and
The second source sub-layer (S3, Fig. 1), the second drain sub-layer (D3, Fig. 1), the second source electrode (SH2, Fig. 1), and the second drain electrode (DH2, Fig. 1) are formed in a same layer using a same material in a same patterning process and using a single mask plate ([0099]).
Regarding claim 14, Moon discloses the respective one of the plurality of first thin film transistors and the respective one of the plurality of second thin film transistors are formed as two different thin film transistors selected from a silicon thin film transistor and a metal oxide thin film transistor ([0101]-[0102], [0105], [0089]); and, the metal oxide thin film transistor is formed in a display area of the array substrate ([0104]), and the silicon thin film transistor is formed in a peripheral area of the array substrate ([0104]).
Regarding claim 15, Moon discloses the respective one of the plurality of first thin film transistors and the respective one of the plurality of second thin film transistors are formed as two different thin film transistors selected from a silicon thin film transistor and a metal oxide thin film transistor ([0101]); the silicon thin film transistor is formed as a 
Regarding claim 17, Moon discloses the first active layer is a silicon active layer ([0089]), and the second active layer is a metal oxide active layer ([0104]).
Regarding claim 18, Moon discloses the first source sub-layer (S1, Fig. 1) and the first drain sub-layer (D1, Fig. 1) are formed using a metallic material ([0096]); and the second source sub-layer (S3, Fig. 1), the second drain sub-layer (D3, Fig. 1), the second source electrode (SH2, Fig. 1), and the second drain electrode (DH2, Fig. 1) are formed using a metallic material ([0099]).
Regarding claim 19, Moon discloses an array substrate ([0101]) fabricated by the method of claim 1 (see claim 1 rejection above).
Regarding claim 20, Moon discloses a display apparatus, comprising an array substrate ([0101]) fabricated by the method of claim 1 (see claim 1 rejection above) and one or more integrated circuits connected to the array substrate ([0101]; Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. 2017/0155000 A1; “Moon”) as applied to claim 1 above, and further in view of Ohara (U.S. 2017/0256569 A1).
Regarding claim 16, Moon discloses the respective one of the plurality of first thin film transistors and the respective one of the plurality of second thin film transistors are formed as two different thin film transistors selected from a silicon thin film transistor and a metal oxide thin film transistor ([0101]).  Yet, Moon does not disclose the first active layer (of the first thin film transistors) comprises metal oxide and the second active layer (of the second thin film transistors) comprises silicon.  However, Ohara discloses a first active layer (106, Fig. 1) of a first thin film transistor comprising metal oxide ([0030]-[0031]) and a second active layer (120, Fig. 1) of a second thin film transistor comprising silicon ([0036]).  Because both Moon and Ohara teach methods of forming display devices comprising multiple thin film transistors, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the display device with the first active layer comprising metal oxide and the second active layer comprising silicon.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 contains allowable subject matter because of the limitation an entire surface of the second active layer is protected and unexposed during a first etching process to expose a first source electrode contact region and a first drain electrode contact region of the first active layer.  The closet prior art is Noh et al. (U.S. 2019/0006521 A1; “Noh”) which discloses a first active layer (121, Fig. 2A) and a second active layer (131, Fig. 2A) in different layers but that a first etching process to expose a first source electrode contact region (121b, Fig. 7B-7C) and a first drain contact region (121c, Fig. 7B-7C) occurs before forming the second active layer (131, Fig. 7D).  Thus, the entire surface of the second active layer cannot be considered to be protected during the first etching process. Claims 3-13 depend on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        3/8/22